EXHIBIT 10.1

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth the former and current base salaries provided to
the Company’s principal executive officer, principal financial officer and other
named executive officers. The base salaries were changed effective March 31,
2008.

 

Named Executive Officer *

   Former Salary    Current Salary

David S. Haffner

   $ 810,000    $ 900,000

Karl G. Glassman

   $ 648,000    $ 675,000

Matthew C. Flanigan

   $ 326,500    $ 395,000

Paul R. Hauser

   $ 311,300    $ 320,600

Joseph D. Downes, Jr.

   $ 270,000    $ 291,800

Executive officers are also eligible to receive a cash award each year under the
Company’s 2004 Key Officers Incentive Plan (filed as Exhibit 10.13 to the
Company’s Form 10-K for the year ended December 31, 2005). An executive’s cash
award is calculated by multiplying his annual salary at the end of the year by a
percentage set by the Compensation Committee of the Company’s Board (“Target
Percentage”) then, applying an award formula adopted by the Committee for that
year. The Target Percentages applicable to the Company’s principal executive
officer, principal financial officer and other named executive officers were
increased in 2008 as shown in the following table.

 

Named Executive Officer *

   2007 Target
Percentage     2008 Target
Percentage  

David S. Haffner

   70 %   80 %

Karl G. Glassman

   60 %   70 %

Matthew C. Flanigan

   40 %   60 %

Paul R. Hauser

   44 %   50 %

Joseph D. Downes, Jr.

   44 %   50 %

 

* Effective June 1, 2007 Felix E. Wright became an employee-consultant to the
Company for a two-year period and no longer serves as an executive officer of
the Company. Mr. Wright does not take part in the Company’s 2004 Key Officers
Incentive Plan. Instead, in accordance with Section 9 of his employment
agreement, his consulting payments will equal $873,116 for June 1, 2007 through
May 31, 2008 and $698,492 for June 1, 2008 through May 31, 2009.